Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	The amendment filed 08/04/2021 is acknowledged and has been entered.
	Claim 63 has been amended. Claims 64-74 and 76-77 have been cancelled.

3.	Claims 63, 75 and 78-88 are pending in the application. Claims 80, 86 and 87 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2021.

4.	Claims 63, 75, 78-79, 81-85 and 88 have been examined.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 05/04/2021.

Grounds of Rejection Maintained
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

1).	Claims 63, 75, 78-79, 81-85 and 88 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senter et al. (US 2009/0324621, published on December 31, 2009, IDS) in view of Buonamici et al. (Sci Transl Med., 29 September 2010, 2(51): 51ra70, pages 1-8).
	Claims 63, 75, 78-79, 81-85 and 88 are herein drawn to a method for treating cancer in a subject, the method comprising the step of administering to the subject an auristatin-based antibody-drug conjugate and an inhibitor of the PI3K-AKT-mTOR pathway, wherein the inhibitor of the PI3K-AKT-mTOR pathway is a PI3K inhibitor BKM-120.
Senter et al. teach a method for treating cancer in a subject, comprising administering to the subject in need thereof the drug-linker-ligand conjugate; see entire document, e.g., claims 155-157, [0340-0343], [1125], pages 21-22, Table 3. The drug-linker-ligand conjugate of Senter et al. is the same as the auristatin based antibody drug conjugate of the instant claim 85 directed; see pages 21-22, claims 141, 146-151 and 156 of Senter et al.
For claim 88, Senter et al. teach the drug molecules per antibody is 1 to 5; see claims 138, 142-145, 156-157, [0433-0434] and [0436-0437].
	Senter et al. do not teach BKM-120.
	However, this deficiency is remedied by Buonamici et al.
Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject; see entire document, e.g. abstract.
prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120. One would have been motivated to do so because Senter et al. teach a method for treating cancer in a subject, comprising administering to the subject in need thereof the drug-linker-ligand conjugate, the drug-linker-ligand conjugate of Senter et al. has the same structure as the instant claim 85 specified; Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both auristatin-antibody conjugate and PI3K inhibitor BKM-120 are taught by the prior arts for treating cancer.

2).	Claims 63, 75, 78-79, 81-85 and 88 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senter et al. (WO 2004/010957, published on February 5, 2004, IDS) in view of Buonamici et al. (Sci Transl Med., 29 September 2010, 2(51): 51ra70, pages 1-8).
	Claims 63, 75, 78-79, 81-85 and 88 are herein drawn to a method for treating cancer in a subject, the method comprising the step of administering to the subject an auristatin-based antibody-drug conjugate and an inhibitor of the PI3K-AKT-mTOR pathway, wherein the inhibitor of the PI3K-AKT-mTOR pathway is a PI3K inhibitor BKM-120.
Senter et al. teach a method for treating cancer in a subject, comprising administering to the subject in need thereof the drug-linker-ligand conjugate; see entire document, e.g., claims 70-71, 1 and 54, abstract, pages 41-44 and 163-165. The drug-
For claim 88, Senter et al. teach the drug molecules per antibody is 1 to 20; see claims 1 and 54, pages 43-44.
Senter et al. do not teach BKM-120.
	However, this deficiency is remedied by Buonamici et al.
Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject; see entire document, e.g. abstract.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120. One would have been motivated to do so because Senter et al. teach a method for treating cancer in a subject, comprising administering to the subject in need thereof the drug-linker-ligand conjugate, the drug-linker-ligand conjugate of Senter et al. has the same structure as the instant claim 85 specified; Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both auristatin-antibody conjugate and PI3K inhibitor BKM-120 are taught by the prior arts for treating cancer.

The Applicant’s arguments:
The specification provides data showing synergism between various auristatin-based antibody-drug conjugates and various PI3K-AKT-mTOR pathway inhibitors in treating several cancer types. The antibody-drug conjugates included antibodies against CD30, CD70 and CD19 (Examples 6-11). The PI3K-AKT-mTOR pathway inhibitors include the rapalogs, temsirolimus, sirolimus, everolimus, as well as dual specificity PI3K-mTOR 

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The specification provides data showing synergism between the antibody-drug conjugates (cAC10-vcE, hBU12-mcF and h1F6-mcF which are antibodies against CD30, CD70 and CD19; see [0279] and Examples 6-11) and the PI3K-AKT-mTOR pathway inhibitors include the rapalogs, temsirolimus, sirolimus, everolimus, as well as dual specificity PI3K-mTOR inhibitors and selective mTOR inhibitors (example 10) and PI3K (BKM-120 and XL147; see Example 11) and AKT inhibitors (MK2206; see Example 11). However, the scope of the claims is broader than antibodies against CD30, CD70 and CD19 (e.g. any antibodies), and BKM-120/XL147 (e.g. any PI3K inhibitors). Therefore applicant's argument is not commensurate with the scope of the claims.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

1).	Claims 63, 75, 78-79, 81-85 and 88 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,758,758 in view of Buonamici et al. (Sci Transl Med., 29 September 2010, 2(51): 51ra70, pages 1-8).  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 63, 75, 78-79, 81-85 and 88 are herein drawn to a method for treating cancer in a subject, the method comprising the step of administering to the subject an auristatin-based antibody-drug conjugate and an inhibitor of the PI3K-AKT-mTOR pathway, wherein the inhibitor of the PI3K-AKT-mTOR pathway is a PI3K inhibitor BKM-120.
Claims 1-17 of U.S. Patent No. 8,758,758 are drawn to a method of treating a subject having Hodgkin lymphoma, comprising administering to the subject a pharmaceutical composition comprising antibody-drug conjugates having formula I, wherein Ab is an anti-CD30 antibody, p is 2 to 8. Formula I of U.S. Patent No. 8,758,758 falls within the scope of the instant claims 84-85 directed.
U.S. Patent No. 8,758,758 does not teach BKM-120.
	However, this deficiency is remedied by Buonamici et al.
Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject; see entire document, e.g. abstract.
prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120. One would have been motivated to do so because claims of U.S. Patent No. 8,758,758 are drawn to a method of treating a subject having Hodgkin lymphoma, comprising administering to the subject a pharmaceutical composition comprising antibody-drug conjugates having formula I, Formula I of U.S. Patent No. 8,758,758 falls within the scope of the instant claims 84-85 directed specified; Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both auristatin-antibody conjugate and PI3K inhibitor BKM-120 are taught by the prior arts for treating cancer.

2).	Claims 63, 75, 78-79, 81-85 and 88 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 47-81 of U.S. Patent No. 7,829,531 in view of Buonamici et al. (Sci Transl Med., 29 September 2010, 2(51): 51ra70, pages 1-8).  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 63, 75, 78-79, 81-85 and 88 are herein drawn to a method for treating cancer in a subject, the method comprising the step of administering to the subject an auristatin-based antibody-drug conjugate and an inhibitor of the PI3K-AKT-mTOR pathway, wherein the inhibitor of the PI3K-AKT-mTOR pathway is a PI3K inhibitor BKM-120.

U.S. Patent No. 7,829,531 does not teach BKM-120.
	However, this deficiency is remedied by Buonamici et al.
Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject; see entire document, e.g. abstract.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120. One would have been motivated to do so because claims of U.S. Patent No. 7,829,531 are drawn to a method of treating a subject having Hodgkin lymphoma, comprising administering to the subject a pharmaceutical composition comprising drug-linker-antibody conjugate, the drug-linker-antibody conjugate of claims 49 and 54 of U.S. Patent No. 7,829,531 is the same as the auristatin-based antibody drug conjugate of the instant claim 85 specified; Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both auristatin-antibody conjugate and PI3K inhibitor BKM-120 are taught by the prior arts for treating cancer.


Claims 63, 75, 78-79, 81-85 and 88 are herein drawn to a method for treating cancer in a subject, the method comprising the step of administering to the subject an auristatin-based antibody-drug conjugate and an inhibitor of the PI3K-AKT-mTOR pathway, wherein the inhibitor of the PI3K-AKT-mTOR pathway is a PI3K inhibitor BKM-120.
Claims 1-17 of U.S. Patent No. 9,211,319 are drawn to a method for the treatment of Hodgkin lymphoma in a human, the method comprising administering to the human an effective amount of cAC10-MC-vc-PAB-MMAE. The cAC10-MC-vc-PAB-MMAE of U.S. Patent No. 9,211,319 is the same as the auristatin-based antibody drug conjugate of the instant claim 85 specified; see col. 21-22 of 9,211,319.
U.S. Patent No. 9,211,319 does not teach BKM-120.
	However, this deficiency is remedied by Buonamici et al.
Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject; see entire document, e.g. abstract.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120. One would have been motivated to do so because claims of U.S. Patent No. 9,211,319 are drawn to a method of treating a subject having Hodgkin lymphoma, comprising administering to the subject an effective amount of cAC10-MC-vc-PAB-MMAE, the cAC10-MC-vc-PAB-MMAE of U.S. Patent No. 9,211,319 is the same as the auristatin-based antibody drug conjugate of the instant claim 85 specified; Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both auristatin-antibody conjugate and PI3K inhibitor BKM-120 are taught by the prior arts for treating cancer.

The Applicant’s arguments:
These rejections raise essentially the same issue as discussed under 35 USC 103 and we respond as above.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
For the reasons discussed above in responding to these same arguments with respect to the rejection of the claims under § 103(a), it is submitted that the claimed invention should be seen as an obvious variation of the subject matter to which claims of US 8,758,758, US 7,829,531, or US 9, 211,319 is directed in view of Buonamici et al. (Sci Transl Med., 29 September 2010, 2(51): 51ra70, pages 1-8).

Conclusion
9.	No claim is allowed.

10.	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at 8:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642